846 F.2d 71Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ronnie Lee HILL, Plaintiff-Appellant,v.William MCKAY, Defendant-Appellee.
No. 88-6527.
United States Court of Appeals, Fourth Circuit.
Submitted March 30, 1988.Decided May 3, 1988.

Ronnie Lee Hill, appellant pro se.
John B. Hatfield, Jr., Hatfield & Hatfield, Margaret Ann Kusenberg, for appellee.
Before WIDENER, SPROUSE, and ERVIN, Circuit Judges.
PER CURIAM:


1
Ronnie L. Hill, a North Carolina inmate, appeals from the order of the district court dismissing his 42 U.S.C. Sec. 1983 action.  We agree with the district court that the defendant did not act under color of state law and therefore affirm its dismissal on the ground that it lacked subject matter jurisdiction to consider Hill's action.  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
AFFIRMED.